As filed with the Securities andExchange Commission January , 2010 Registration Number 333-157061 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 2 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FORCE FUELS, INC. (Name of small business issuer in its charter) Nevada 56-2284320 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 4630 Campus Drive, Ste. 101
